18-2253
     Katuwal v. Wilkinson
                                                                                   BIA
                                                                           Thompson, IJ
                                                                           A205 818 931
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 23rd day of February, two thousand twenty-one.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            SUSAN L. CARNEY,
10            RICHARD J. SULLIVAN,
11                 Circuit Judges.
12   _____________________________________
13
14   BIMALA KATUWAL,
15            Petitioner,
16
17                     v.                                        18-2253
18                                                               NAC
19   ROBERT M. WILKINSON, ACTING
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent.*
22   _____________________________________
23
24
25   FOR PETITIONER:                   Dilli Raj Bhatta, Bhatta Law &
26                                     Associates, New York, NY.
27


     * Pursuant to Fed R. App. P. 43(c)(2), Robert M. Wilkinson
     is automatically substituted for former Acting Attorney
     General Jeffrey A. Rosen.
 1   FOR RESPONDENT:           [VACANT], Acting Assistant
 2                             Attorney General; Melissa Neiman-
 3                             Kelting, Assistant Director;
 4                             Anthony J. Messuri, Trial
 5                             Attorney, Office of Immigration
 6                             Litigation, United States
 7                             Department of Justice, Washington,
 8                             DC.
 9
10       UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is DENIED.

14       Petitioner Bimala Katuwal, a native and citizen of Nepal,

15   seeks review of a July 6, 2018 decision of the BIA affirming

16   an August 29, 2017 decision of an Immigration Judge (“IJ”)

17   denying her application for asylum, withholding of removal,

18   and relief under the Convention Against Torture (“CAT”).     In

19   re Bimala Katuwal, No. A 205 818 931 (B.I.A. July 6, 2018),

20   aff’g No. A 205 818 931 (Immig. Ct. N.Y.C. Aug. 29, 2017).   We

21   assume the parties’ familiarity with the underlying facts and

22   procedural history.

23       We review the decision of the IJ as modified by the BIA

24   under the substantial evidence standard.    See Xue Hong Yang

25   v. U.S. Dep’t of Just., 426 F.3d 520, 522 (2d Cir. 2005) (“We

26   uphold the factual findings of the BIA or IJ so long as they

                                   2
 1   are supported by substantial evidence in the record, and, in

 2   applying     the    substantial      evidence    standard,      we   afford

 3   particular       deference   to    credibility    findings.”     (internal

 4   citations omitted)); see also Lecaj v. Holder, 616 F.3d 111,

 5   114 (2d Cir. 2010).

 6          To establish eligibility for asylum, Katuwal was required

 7   to show that she suffered past persecution, or that she has

 8   a well-founded fear of future persecution, on account of her

9    race,    religion,     nationality,       membership   in   a   particular

10   social group, or political opinion.            8 U.S.C. §§ 1101(a)(42),

11   1158(b)(1)(A), (B)(i).            When a petitioner establishes past

12   persecution, there is a presumption of a well-founded fear of

13   future persecution on the basis of the petitioner’s original

14   claim.     8 C.F.R. § 1208.13(b)(1).           This presumption may be

15   rebutted if it “is found by a preponderance of the evidence”

16   that “[t]here has been a fundamental change in circumstances

17   such that the applicant no longer has a well-founded fear of

18   persecution.”       8 C.F.R. § 1208.13(b)(1)(i); see also Lecaj,

19   616 F.3d at 115.       Here, the agency reasonably concluded that,

20   even    though     Katuwal   was    credible    and   had   suffered   past

21   persecution, any presumption of a well-founded fear of future


                                           3
 1   persecution had been rebutted by changed conditions in Nepal.

 2       The agency considered the State Department’s Human Rights

 3   Reports on Nepal as well as Katuwal’s circumstances and

 4   reasonably found as follows.         In 2006, Maoists kidnapped

 5   Katuwal.    That same year, the 10-year armed conflict between

 6   the Maoist insurgency and the government of Nepal ended when

 7   Maoists signed a peace accord and joined the government.       The

 8   2013 elections were fair and free of irregularities.            By

 9   2015, the government had promulgated a constitution.

10       A comparison of the State Department’s Human Rights

11   Reports for 2011, which was when Katuwal was last attacked by

12   Maoists, and 2015, shows the extent to which conditions have

13   improved.   The 2011 report states that Maoists committed acts

14   of violence and extortion throughout the year, although the

15   number of such incidents was on the decline.         By comparison,

16   the 2015 report does not report that Maoists committed any

17   such acts during the year.    Therefore, the country conditions

18   evidence supports the agency’s finding that there has been a

19   fundamental    change   in   circumstances   since    the   Maoists

20   assaulted Katuwal in 2011.     See Lecaj, 616 F.3d at 115–16.

21


                                      4
 1       Accordingly, the agency did not err in concluding that

 2   circumstances in Nepal had fundamentally changed such that

 3   Katuwal   does    not   have   a   well-founded   fear   of   political

 4   persecution.      See 8 C.F.R. § 1208.13(b)(1)(i)(A), (ii); see

 5   also Lecaj, 616 F.3d at 116–19.           Because Katuwal does not

 6   have a well-founded fear of persecution, the agency did not

 7   err in denying asylum, withholding of removal, and CAT relief

 8   because all three claims were based on the same factual

 9   predicate.†      See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

10   Cir. 2006).

11       For the foregoing reasons, the petition for review is

12   DENIED.   All pending motions and applications are DENIED and

13   stays VACATED.

14                                      FOR THE COURT:
15                                      Catherine O’Hagan Wolfe,
16                                      Clerk of Court




     † The BIA and Government incorrectly contend that Katuwal
     waived CAT relief on appeal to the BIA. The IJ denied CAT
     relief because Katuwal failed to satisfy the higher burden
     for proving a well-founded fear of persecution and thus
     Katuwal’s   challenge   to  the   IJ’s  well-founded  fear
     determination on appeal to the BIA necessarily included a
     challenge to the denial of CAT relief.
                                   5